Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/08/21 have been fully considered but they are not persuasive as the amendments create a new matter situation. Please see updated rejection with respect to the claims as amended and detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claim 1, applicant amended the claims to “updating the target x-ray tube current based on the predicted brightness of the first image”. Applicant discloses on page 10 of 14 in the response dated 10/08/21 that the support for amendments to claim 1 can be found in [0016]. Examiner respectfully disagrees. Upon further review of the cited paragraph in the specification as well as the entire specification, the examiner notes there is no support for “updating the target x-ray tube current based on the predicted brightness of the first image”, and as such, the claim contains subject matter which was not described in the originally filed specification. In fact, nowhere in the specification is the updating done based upon the predicted brightness of the first image. Accordingly, dependent claims 2-10 are rejected for similar reasons as to those described with respect to claim 1.
With regards to claim 11, applicant claims “determine a corrected brightness of the first image, the corrected brightness including a predicted brightness of the first image at the target x-ray tube current and determine based on a measured brightness of the first image corrected by an x-ray tube current at which the first image was acquired relative to the target x-ray tube current”. Applicant discloses, see page 8 of 14 in the response dated 10/08/21, the support for amendments to claim 11 can be found in [0022] and [0031]. Examiner respectfully disagrees. Upon review of the cited paragraphs in the specification as well as the entire specification, the examiner notes there is no support for the claimed subject matter. Further review of the specification, see [0037], teaches “The corrected VLI may be a prediction of the brightness of the image at the target current, taking into consideration the slow filament response”, however, this is different from the claimed “corrected brightness including a predicted brightness of the first image at the target x-ray tube current and determine based on a measured brightness of the first image corrected by an x-ray tube current at which the first image was acquired relative to the target x-ray tube current”. Accordingly, dependent claims 12-14 are rejected for similar reasons as to those described with respect to claim 11.
With regards to claim 15, applicant claims “determine based on a predicted brightness of an image acquired with the x-ray imaging system, the predicted brightness based on a measured brightness of the image, a preset current of the x-ray tube, and a current of the x-ray tube at which the image was acquired. Applicant discloses, see page 8 and 10 of 14 in the response dated 10/08/21, the support for amendments to claim 1 can be found in [0016] and the support for amendments to claim 11 can be found in [0022] and [0031]. Applicant does not specify any particular portion of the specification to be used as support for claim 15. Upon review of the cited paragraphs of the specification as well as the entire specification, the examiner notes there is no support for “the predicted brightness based on a measured brightness of the image, a preset current of the x-ray tube, and a current of the x-ray tube at which the image was acquired” and the claim contains subject matter which was not described in the specification. In fact, nowhere in the specification is the predicted brightness determine based upon each of the measured brightness of the image, a preset current of the x-ray tube, and a current of the x-ray tube at which the image was acquired. Further, there is no mention of the preset current of the x-ray tube and how this impacts the determination of the predicted brightness. Accordingly, dependent claims 17-20 are rejected for similar reasons as to those described with respect to claim 15.
< Remainder of Page Left Intentionally Blank >
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661